Citation Nr: 0637691	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue and 
lethargy, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from April 1985 to March 
1993.  The DD Form 214 showed that the veteran served in the 
Southwest Asian theater of operations during the Persian Gulf 
War from September 1990 to April 1991.  

This appeal, concerning entitlement to service connection for 
fatigue and lethargy, to include as due to an undiagnosed 
illness, was initially before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded the issue to the RO in 
September 2000, June 2003, and July 2004.  The issue has been 
returned to the Board for further appellate consideration.

Included in the prior remands was the matter of entitlement 
to service connection for joint pain, to include as due to an 
undiagnosed illness.  The RO, in October 2005, granted 
service connection for "left shoulder impingement syndrome" 
(previously characterized by the Board as "joint pain").  
That portion of the veteran's appeal is therefore no longer 
before the Board.  See generally, Grantham v. Brown, 114 F.3d 
1156 (1997). 

Review of a November 2006 Written Brief Presentation shows 
that the veteran's representative raised the issues of 
entitlement to service connection for fatigue and lethargy, 
both essentially as secondary to his service-connected left 
shoulder and headaches disabilities.  Also, the veteran, in 
February 2006, seems to have raised the issue of entitlement 
to increased rating for his service-connected headache 
disability.  See VA Form 21-4138, dated in January 2006.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  

The Board also observes that following its July 2004 remand, 
the RO, in April 2006, denied entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran was notified of this decision in May 2006.  Later in 
May 2006, as shown as part of a VA Form 21-4138, the veteran 
essentially disagreement with the denial of his claim.  The 
timely filing of a notice of disagreement (NOD) initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  VA has not yet issued a statement of the case 
(SOC) as to the issue of entitlement to service connection 
for a psychiatric disorder, to include PTSD.  38 C.F.R. 
§ 19.26 (2006).  The Board is, therefore, obligated to remand 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons outlined below, this case, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The veteran's diagnosed fatigue and lethargy have been 
attributed to a known clinical diagnosis and not to an 
unknown illness, and they are not otherwise shown to be 
related to active duty service.


CONCLUSION OF LAW

Fatigue and lethargy due to an undiagnosed illness were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 and 
February 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Notice of these elements was provided in September 2006.  The 
claim was readjudicated in an April 2006 supplemental 
statement of the case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-cited written notices instructed the appellant what he 
needed to show to establish entitlement to service 
connection, as well as his duty to submit all pertinent 
evidence in his possession.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Id.  

Factual Background

The veteran served on active duty during Operation Desert 
Storm.  He asserts that his claimed fatigue and lethargy 
began in March 1991.  See VA Form 21-526, dated in January 
1998.  

The veteran's service medical records are negative for 
complaints, findings, or diagnoses pertaining to the claimed 
disorder.  

At a Gulf War Guidelines examination in April 2003, the 
veteran indicated that he had problems sleeping.  He also 
complained of having no energy as a result of his lack of 
sleep.  The examiner diagnosed fatigue and lethargy, most 
likely due to insomnia.  

The report of an August 2003 Gulf War Guidelines examination 
shows that the examiner who conducted the previously 
mentioned April 2003 examination reviewed the veteran's 
claims folder.  He opined that the veteran's symptoms of 
fatigue and lethargy were due to his sleep disorder caused by 
PTSD.  The Board notes at this juncture that service 
connection for a psychiatric disorder, to include PTSD, was 
denied by the RO in April 2006, and is the subject of the 
remand below.  

Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include:  (1)  fatigue; (2)  unexplained 
rashes or other dermatological signs or symptoms; (3)  
headache; (4)  muscle pain; (5)  joint pain; (6)  
neurological signs and symptoms; (7)  neuropsychological 
signs or symptoms; (8)  signs or symptoms involving the upper 
or lower respiratory system; (9)  sleep disturbances; (10)  
gastrointestinal signs or symptoms; (11)  cardiovascular 
signs or symptoms; (12)  abnormal weight loss; and (13)  
menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.


The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Analysis

The veteran is a "Persian Gulf veteran."  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The service medical records, 
however, are devoid of any pertinent findings relating to 
either fatigue or lethargy.  While the veteran has been 
diagnosed with fatigue and lethargy postservice, an 
undiagnosed illness manifested by either of these symptoms is 
not shown.  Rather, the veteran's fatigue and lethargy has 
been attributed to a known clinical diagnosis, i.e., the 
result of a sleep disorder caused by his PTSD, and not to an 
unknown illness.  [The Board parenthetically observes that if 
service connection was in effect for PTSD, which it is 
presently not, his instant claim for service connection would 
be considerably more meritorious than it currently is.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).]  
Additionally, fatigue and lethargy is not shown by competent 
evidence to be otherwise related to active duty service.  
Thus, a claim of entitlement to service connection for 
fatigue and lethargy based on undiagnosed illness cannot be 
sustained, and without competent evidence linking a current 
disorder to service, service connection on a direct basis is 
not warranted.  38 C.F.R. §§ 3.303, 3.317.

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the claim.  As such, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fatigue and lethargy is denied.


REMAND

As noted above, the veteran has filed a NOD with the 
originating agency's April 2006 rating decision, which denied 
service connection for a psychiatric disorder, to include 
PTSD.  As the veteran has not been provided a SOC in response 
to the NOD, a remand is required for the issuance of a SOC on 
this issue.  Manlincon.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should issue an SOC to the 
appellant and his representative on the 
issue of entitlement to service 
connection a psychiatric disorder, to 
include PTSD.  They should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.

2.  If, and only if, the veteran perfects 
an appeal with respect to this matter, 
the RO should ensure that any indicated 
development is completed before the case 
is returned to the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


